Citation Nr: 1116825	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic hydradenitis suppurativa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran had active service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case has previously come before the Board.  In October 2009, the matter was remanded to the agency of original jurisdiction (AOJ) for further appellate review.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

There is competent evidence tending to establish chronic hydradenitis suppurativa related to service.  


CONCLUSION OF LAW

Chronic hydradenitis suppurativa was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial compliance with the October 2009 remand.  The Veteran was afforded a VA examination.  Thus, the Board is able to proceed with a determination.

The Veteran asserts that he has chronic hydradenitis suppurativa.  Having reviewed the record, a finding in favor of service connection is supportable.

The Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board notes that the critical question in regard to a medical opinion is whether the medical opinion is credible in light of all the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board further notes that while the September 2010 VA opinion is to the effect that hidradenitis suppurative is less than likely related to service, the examiner failed to adequately address the in-service and post service findings.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board notes that while the September 2010 opinion notes that hidradenitis suppurative is not uncommon in the general population, the issue is one of service incurrence in regard to the Veteran in this case.  

Against this background is a December 2009 VA examination report noting relevant documented findings during service and since service, with reference to various treatment records containing pertinent findings in the 1970s, 1980s, 1990s, and 2000s, as well as on examination.  The opinion provided is that it is at least as likely as not that hidradenitis suppurative with chronic intermittent acne-type eruption and cystic lesions is related to active duty.  

In this case, there are relevant in-service findings, to include notation of skin disease on the accompanying medical history to the June 1970 separation examination report, documented evidence of continuity of symptomatology after separation, to include the Veteran's credible statements, and a competent nexus opinion relating hidradenitis suppurative to in-service manifestations.  

The Board has accorded more probative value to the December 2009 VA opinion.  While there is some doubt in this case, having resolved all doubt in the Veteran's favor, service connection for hidradenitis suppurative is warranted.

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.


ORDER

Service connection for chronic hydradenitis suppurativa is granted



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


